Citation Nr: 1744928	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

What evaluation is warranted for bilateral hearing loss from May 17, 2011?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1960 to March 1961 and on active duty from October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In November 2016, a videoconference hearing was held before the undersigned Veterans Law Judge. In February 2017, the Board remanded the appeal for additional development. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. On VA examination in March 2012, the Veteran had level II hearing in the right ear and level I hearing in the left ear. 

2. On VA examination dated June 23, 2017, the Veteran had level VIII hearing bilaterally under Table VI and level VII hearing bilaterally under Table VIa.


CONCLUSIONS OF LAW

1. For the period prior to June 23, 2017, the criteria for an initial compensable rating for bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016). 

2. For the period since June 23, 2017, the criteria for a rating greater than 50 percent for bilateral hearing loss are not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In October 2012, VA granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating effective May 17, 2011. The Veteran disagreed and subsequently perfected this appeal. In July 2017, VA increased the rating for bilateral hearing loss to 50 percent from June 23, 2017, resulting in staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent. The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four. To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz). 

The Veteran underwent a VA examination in March 2012. On audiometric evaluation, puretone thresholds at 1000, 2000, 3000 and 4000 Hertz were 20, 30, 40, and 50 decibels on the right; and 15, 35, 50 and 60 decibels on the left. Puretone threshold averages were 35 decibels on the right and 40 decibels on the left. Speech recognition scores were 88 percent on the right and 92 percent on the left. 

The Veteran underwent a VA audiology consult in December 2016. This record indicates that audiometric results showed bilateral minimal to moderately-severe sensorineural hearing loss with fair to good speech discrimination ability. These findings, however, are not adequate for rating purposes because speech discrimination was tested using the NU-6 word list as opposed to the Maryland CNC. See 38 C.F.R. § 4.85(a). 

The Veteran most recently underwent a VA examination on June 23, 2017. On audiometric evaluation, puretone thresholds at 1000, 2000, 3000 and 4000 Hertz were 55, 75, 90 and 100 decibels on the right; and 55, 80, 90 and 100 decibels on the left. Puretone threshold averages were 80 decibels on the right and 81.25 decibels on the left. The examiner stated that the puretone test results were not valid for rating purposes because of possible elevated thresholds. Speech recognition scores were 52 percent on the right and 56 percent on the left.

Considering the results of the March 2012 examination, the Veteran had level II hearing on the right and level I hearing on the left corresponding to a noncompensable rating. 38 C.F.R. § 4.85. An exceptional pattern of hearing impairment was not shown. 38 C.F.R. § 4.86. 

The June 23, 2017 examination showed an exceptional pattern of hearing impairment in each ear (puretone thresholds of 55 decibels or more at the four specified frequencies) and thus, the Roman numeral designation for hearing impairment is from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). 

Under Table VI, the Veteran has level VIII hearing bilaterally. 38 C.F.R. § 4.85. Under Table VIa, the Veteran has level VII hearing bilaterally. Table VI is more favorable to the Veteran and the results correspond to a 50 percent rating. The Board acknowledges the examiner's statement that the results were not valid for rating purposes but will not disturb the rating currently assigned. 

On review, the criteria for a noncompensable rating are not met prior to June 23, 2017, and the criteria for a rating greater than 50 percent are not met as of that date. 

The Board notes that in August 2017, the RO issued a rating decision proposing to reduce the rating for hearing loss from 50 percent to noncompensable. This action has not yet been implemented and the reduction issue is not before the Board. 38 U.S.C.A. § 7105 (West 2014).

The evidence does not show the Veteran's hearing loss is of such severity so as to preclude employment and the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period prior to June 23, 2017, entitlement to an initial compensable rating for bilateral hearing loss is denied.

For the period since June 23, 2017, entitlement to a rating greater than 50 percent for bilateral hearing loss is denied. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


